
	
		I
		111th CONGRESS
		1st Session
		H. R. 2000
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2009
			Mr. Holt (for
			 himself, Ms. Ros-Lehtinen,
			 Mr. Moran of Virginia,
			 Mr. Carter,
			 Mr. Capuano,
			 Mrs. Tauscher,
			 Ms. Baldwin,
			 Ms. Lee of California,
			 Ms. Roybal-Allard,
			 Mr. Cummings,
			 Ms. Watson,
			 Mrs. Maloney,
			 Mr. Crowley,
			 Mr. Honda,
			 Mr. Kirk, Ms. Eddie Bernice Johnson of Texas, and
			 Mr. Thornberry) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To award a congressional gold medal to Dr. Muhammad
		  Yunus, in recognition of his contributions to the fight against global
		  poverty.
	
	
		1.FindingsThe Congress finds that—
			(1)Dr. Muhammad Yunus
			 is recognized in the United States and throughout the world as a leading figure
			 in the fight against poverty and the effort to promote economic and social
			 change;
			(2)Muhammad Yunus is
			 the recognized developer of the concept of microcredit, and Grameen Bank, which
			 he founded, has created a model of lending that has been emulated across the
			 globe;
			(3)Muhammad Yunus
			 launched this global movement to create economic and social development from
			 below, beginning in 1976, with a loan of $27 from his own pocket to 42 crafts
			 persons in a small village in Bangladesh;
			(4)Muhammad Yunus has
			 demonstrated the life-changing potential of extending very small loans (at
			 competitive interest rates) to the very poor and the economic feasibility of
			 microcredit and other microfinance and microenterprise practices and
			 services;
			(5)Dr. Yunus's work
			 has had a particularly strong impact on improving the economic prospects of
			 women, and on their families, as over 95 percent of microcredit borrowers are
			 women;
			(6)Dr. Yunus has pioneered a movement with the
			 potential to assist a significant number of the more than 1,400,000,000 people,
			 mostly women and children, who live on less than $1.25 a day, and the
			 2,600,000,000 people who live on less than $2 a day, and which has already
			 reached 155,000,000, by one estimate;
			(7)there are now an estimated 24,000,000
			 microenterprises in the United States accounting for approximately 18 percent
			 of private (nonfarm) employment and 87 percent of all business in the United
			 States, and the Small Business Administration has made over $318,000,000 in
			 microloans to entrepreneurs since 1992;
			(8)Dr. Yunus, along
			 with the Grameen Bank, was awarded the Nobel Peace Prize in 2006 for his
			 efforts to promote economic and social opportunity and out of recognition that
			 lasting peace cannot be achieved unless large population groups find the means,
			 such as microcredit, to break out of poverty; and
			(9)the microcredit
			 ideas developed and put into practice by Muhammad Yunus, along with other bold
			 initiatives, can make a historical breakthrough in the fight against
			 poverty.
			2.Congressional gold
			 medal
			(a)Presentation
			 authorizedThe Speaker of the House of Representatives and the
			 President pro tempore of the Senate shall make appropriate arrangements for the
			 presentation, on behalf of the Congress, of a gold medal of appropriate design
			 to Dr. Muhammad Yunus, in recognition of his many enduring contributions to the
			 fight against global poverty.
			(b)Design and
			 strikingFor purposes of the
			 presentation referred to in subsection (a), the Secretary of the Treasury
			 (hereafter in this Act referred to as the Secretary) shall
			 strike a gold medal with suitable emblems, devices, and inscriptions, to be
			 determined by the Secretary.
			3.Duplicate
			 medalsThe Secretary may
			 strike and sell duplicates in bronze of the gold medal struck pursuant to
			 section 2, under such regulations as the Secretary may prescribe, at a price
			 sufficient to cover the cost thereof, including labor, materials, dies, use of
			 machinery, and overhead expenses, and the cost of the gold medal.
		4.Status of
			 medals
			(a)National
			 medalsThe medals struck pursuant to this Act are national medals
			 for purposes of chapter 51 of title 31, United States Code.
			(b)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all medals struck under this Act shall be considered to be
			 numismatic items.
			5.Authority To use
			 fund amounts; proceeds of sale
			(a)Authority To use
			 fund amountsThere are authorized to be charged against the
			 United States Mint Public Enterprise Fund, such amounts as may be necessary to
			 pay for the costs of the medals struck pursuant to this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 authorized under section 3 shall be deposited into the United States Mint
			 Public Enterprise Fund.
			
